Appeal by the defendant from four judgments of the Supreme Court, Queens County (Sherman, J.), all rendered December 15, 1988, convicting him of criminal possession of stolen property in the third degree under Indictment No. 6352/87 and robbery in the first degree (three counts; one each as to Indictment Nos. 1361/88, 1365/88, and 1462/88), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
There is no basis for the defendant’s claim that the court should have granted his motion to withdraw his pleas of guilty. The defendant pleaded guilty to criminal possession of stolen property in the third degree and three counts of robbery in the first degree in full satisfaction of four indictments. During his detailed plea allocution, the defendant acknowledged that he was voluntarily pleading guilty after consulting with his attorney and that he consented to withdraw any pending motions. Upon moving at sentencing to withdraw his pleas, the defendant offered only bare allegations of innocence. His claim on appeal that his trial attorney coerced him into pleading guilty was expressly disavowed by him when he moved to withdraw his pleas at sentencing. Under the circumstances, the court did not improvidently exercise its discretion in refusing to permit the defendant to withdraw his pleas (see, People v Duff, 158 AD2d 711; People v Gilyard, 145 AD2d 568; People v Martin, 132 AD2d 626). Sullivan, J. P., Lawrence, Rosenblatt and O’Brien, JJ., concur.